DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 7, 22, 24, 26, and 47 are amended
Claims 1, 2, 4, 5, 7, 9, 12, 15, 18, 19, 21, 22, 24-27, 29, 30, 32, 34, 37, 40, 43, 44, 46, and 47 are pending for examination.
Response to arguments
Re: Regarding 35 U.S.C. 112 rejection
In view of amendment to claims, rejection is withdrawn.
Re: Regarding 35 U.S.C. 103 rejection
Applicant’s arguments have been fully considered. 
Applicant’s arguments related to amended claim elements are moot in view of introduction of new prior art for rejection of those claim elements. 
Applicant’s argument related to prior art Li is moot in view of removal of that prior art from current office action.
Regarding applicant’s comment, “this rejection appears to be based on improper hindsight reasoning. MPEP § 2142 states that "impermissible hindsight must be avoided and the legal conclusion In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Objections
Claims 4 and 29 are objected to because of the following informalities:  
The text “adding the transmission point to the second set” is not clear because “the transmission point” may refer to both the first set and the second set. A suggested replacement would be --  adding the transmission point in the first set to the second set --. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, 12, 15, 19, 21-22, 25-27, 29-30, 37, 40, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Fang Zhang et al. (WO 2015/131677 A1), hereinafter “Zhang” in view of Davydov et al. (WO 2013/066416 A1), hereinafter “Davydov”.
Claim 1 is for a method by a base station and Claim 26 is for a method in a UE performing complimentary functions of the method in Base station of claim 1.  
Regarding claim 1, Zhang teaches ‘a multi-link configuration method, comprising: receiving, by a base station, uplink information from a user equipment (UE)’ (Zhang: Page 3, Par. 2, “Preferably, receiving the RS measurement result reported by the UE comprises: sending RS configuration information of the multiple neighboring nodes located in the neighboring node list to the UE; and receiving the RS measurement result from the UE after the UE performs the RS measurement”); 
‘configuring, by the base station, a first set’ (Zhang: Pg. 3, Par. 3, “determining the candidate cooperative node set according to the SRS measurement result or the RS measurement result comprises: selecting some or all nodes whose signal strength or signal quality is greater than a preset threshold from a plurality of neighboring nodes according to the SRS measurement result or the RS measurement result”; candidate cooperative node set is the first set of the claim) 
‘or a second set’ (Zhang: Pg. 3, Par. 4, “after determining the candidate cooperative node set according to the SRS measurement result or the RS measurement result, the method further includes: determining, according to the quality of service (QoS) requirement of each service in all services, the collaboration of the service from the set of candidate cooperation nodes. The minimum number of nodes”; the subset of nodes thus selected from the first set above is the second set of the claim) 
‘for the UE based on the uplink information’ (as per disclosure above); and 
‘establishing, by the base station, a plurality of links between transmission points in the first set or the second set and the UE when the first set or the second set is configured’ (implied by disclosure in Zhang: Page 4, Par. 8, “the building module includes: a third sending unit, configured to send the virtual cell configuration information to the UE by using a preset system message; and the fourth sending unit is configured to perform each service in the virtual cell configuration information and all the services. Corresponding cooperative node information transmits virtual cell configuration information to other cooperative nodes other than itself, wherein the cooperative node information is combined by the centralized management device according to the candidate cooperative node set and the minimum number of the cooperative nodes”). 
Though Zhang does not expressly teach, ‘wherein the first set comprises at least two transmission points’, it is obvious that the set should contain at least two transmission points; though in a narrow sense, a set may include only one element, the claim would not make much sense in view of all the dependent claims that follow, because the second set, which is a subset of the first set will then also have a single element which is the same transmission node of the first set (details have been provided in examiner’s response section above); 
‘and wherein the second set is a subset of the first set’ (obvious as per discussion above, the second set is created from the nodes in the first set);
Zhang however does not expressly disclose, ‘activating an inactive link in the links; and triggering, by the base station using Media Access Control (MAC) signaling on a previously activated link, the currently activated link to perform uplink transmission’.
Davydov, an analogous art, in the same field of endeavor teaches, ‘activating an inactive link in the links’ (implied by the disclosures, “The eNB 104 may dynamically update which transmission points are included in the CoMP Measurement Set. The eNB 104 may send a transmission to the UE 108 notifying the UE 108 of the configuration and/or updates to the CoMP Measurement Set” (pg.5, lines 11-13), and “the eNB 104 may remove one or more transmission points from the CoMP Measurement Set based on the fast CSI-RS feedback Information” (Pg. 11, lines 23-25), “” (Pg. 11, lines 16-19). Addition implies activation of an inactive link and removal means deactivating an active link, when the transmission points are the subset of transmission points with which the user equipment is connected); and 
‘triggering, by the base station using Media Access Control (MAC) signaling on a previously activated link, the currently activated link to perform uplink transmission’ (Claim 15, “The UE of claim 1 wherein the transmission updating the CoMP Measurement Set, is received via medium access control (MAC) signaling”; MAC signaling is performed through a transmission point already connected or activated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Davydov with that of Zhang to make use of MAC signaling for fast update of transmission point scheduling, as disclosed by Davydov, “the dynamic updating of the CoMP Measurement Set may allow the eNB 104 to adapt to changing network conditions, scheduling decisions, and/or location/needs of the UE 108” (Pg. 12, lines 8-10).
Claim 26 is rejected based on rejection of claim 1.

Claim 2 is for a method by a base station and claim 27 is for a method by a UE performing complimentary functions of the method in Base station of claim 2.  
Regarding claim 2, combination of Zhang and Davydov teaches the method of claim 1. 
Zhang teaches, ‘wherein a transmission point in the first set comprises a transmission point whose measured signal strength is greater than or equal to a first threshold’ (Zhang: Page 4, Par. 5, “Preferably, the first determining module includes: a selecting unit, configured to select, from the plurality of neighboring nodes, part or all nodes whose signal strength or signal quality is greater than a preset threshold according to the SRS measurement result or the RS measurement result”),
‘wherein a transmission point in the second set comprises a transmission point whose measured signal strength is greater than or equal to a second threshold, wherein the second threshold is greater than the first threshold, and wherein each transmission point in the second set is activated or deactivated from the first set’ (implied by disclosures by Zhang in Page 10, paragraphs 9-11, “For the new service access or virtual cell construction and cooperative node selection in the handover process, the random access procedure and the SRS configuration process need not be performed.
The control node performs candidate cooperative node selection after receiving the measurement result reported by the neighboring node or the UE side. The selection of candidate nodes can be done as follows:
Find the maximum value of all the node measurement results. After comparing all the node measurement results with the maximum value, the difference is compared with the preset threshold. If the node is lower than the preset threshold, it can be used as the candidate node. It is assumed that the number of candidate nodes is M; the above Threshold can be configured by a higher layer, for example: 3 dB”.
The disclose implies that for virtual cell construction, another threshold is chosen to select a subset of transmission nodes from the first set such that the new threshold is below the maximum measurement value for the nodes in the first set. It is obvious that this threshold is above the first threshold that was used to select the transmission nodes for the first set.
Claim 27 is rejected based on rejection of claim 2.

Claim 4 is for a method in a base station and claim 29 is for a method in a UE performing complimentary functions of the method in Base station of claim 4.  
Regarding claim 4, combination of Zhang and Davydov teaches the method of claim 1. 
Zhang teaches the first set and the second set, as discussed above in claim 1, based on thresholds. 
Zhang however fails to expressly teach, but Davydov in combination with Zhang teaches, ‘wherein a transmission point in the second set does not meet the second threshold, and wherein when a transmission point in the first set and outside the second set meets the second threshold, adding the transmission point to the second set’ 
“if a quality of the fast CSI-RS feedback for one or more of the reported transmission points is below a threshold, the eNB 104 may seek to add and/or replace another transmission point to the CoMP Measurement Set. The eNB 104 may choose other transmission points to include in the CoMP Measurement Set from the transmission points included in the candidate measurement set” (Pg. 11, lines 17-21).
It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Davydov with that of Zhang to be able to keep the first set and second updated based on the threshold criteria and measurements by the UE. 
Claim 29 is rejected based on rejection of claim 4.

Claim 5 is for a method by base station and claim 30 is for a method in a UE performing complimentary functions of the method in Base station of claim 5.  Claim is rejected based on rejection of claim 5.
Regarding claim 5, combination of Zhang and Davydov teaches the method of claim 1. 
Zhang teaches, ‘wherein the uplink information comprises a downlink measurement result greater than a first threshold or a second threshold, wherein the downlink measurement result is obtained by the UE by measuring a downlink signal of a transmission point, and wherein the downlink measurement result is obtained by the UE by performing radio resource measurement (RRM) on the downlink signal of the transmission point’ (implied by the following teachings, “Preferably, receiving the RS measurement result reported by the UE comprises: sending RS configuration information of the multiple neighboring nodes located in the neighboring node list to the UE; and receiving the RS measurement result from the UE after the UE performs the RS measurement” (Page 2, Par. 2); “Preferably, determining the candidate cooperative node set according to the SRS measurement result or the RS measurement result comprises: selecting some or all nodes whose signal strength or signal quality is greater than a preset threshold from a plurality of neighboring nodes according to the SRS measurement result or the RS measurement result;” (Page 2, Par. 3).
Claim 30 is rejected based on rejection of claim 5.

Claim 12 is for a method in a base station and claim 37 is for a method in a UE performing complimentary functions of the method in Base station of claim 12.  
Regarding claim 12, combination of Zhang and Davydov teaches the method of claim 1. 
Zhang teaches, ‘wherein a transmission point in the first set constitutes a first cell, wherein the first cell comprises a first cluster, a first virtual cell’ (Zhang: Page 2, Par. 8, “The embodiment of the invention provides a method for constructing a virtual cell”). 
Zhang fails to expressly teach but Davydov teaches, ‘or a first super cell, wherein a primary transmission point in the first cell is fixed or variable’ (implied by discussion above in claim 1 about the dynamic nature of the set as Davydov that the primary transmission point may remain fixed or updated as a different transmission point). 
Zhang teaches, ‘wherein the first cell comprises a corresponding cell identifier, and wherein the cell identifier corresponding to the first cell comprises a cluster identifier, a virtual cell identifier’ (Zhang: “The virtual cell configuration module is located in the central management device and is used to determine other configuration information required for constructing the virtual cell, such as a virtual cell ID”), or a super cell identifier.
Claim 37 is rejected based on rejection of claim 12.

Claim 15 is for a method in a base station and claim 40 is for a method in a UE performing complimentary functions of the method in Base station of claim 15.  
Regarding claim 15, combination of Zhang and Davydov teaches the method of claim 1. 

Claim 40 is rejected based on rejection of claim 15.

Claim 21 is for a method in a base station and claim 46 is for method performing complimentary functions of the method in Base station of claim 21.  
Regarding claim 21, combination of Zhang and Davydov teaches the method according to claim 1. 
Zhang fails to teach RRC signaling and therefore fails to expressly teach but Davydov teaches, ‘wherein after configuring the first set or the second set for the UE based on the uplink information, the method further comprises: sending, by the base station, information about the first set or the second set to the UE using radio resource control (RRC) signaling (Clm. 14, “The UE of claim 1, wherein the CSI-RS parameters of the CoMP Measurement Set are received via radio resource control (RRC) signaling”); or 
Zhang also fails to teach MAC signaling and therefore fails to expressly teach but Davydov teaches, ‘sending, by the base station, activation or deactivation information of the second set to the UE by Media Access Control (MAC) signaling’ (Clm. 15, “The UE of claim 1, wherein the transmission updating the CoMP Measurement Set is received via medium access control (MAC) signaling”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Davydov with that of Zhang for CSI reporting purpose and use of RRC and MAC signaling as necessary and taught by Davydov as disclosed above.
Claim 46 is rejected based on rejection of claim 21.
Regarding claim 25, combination of Zhang and Davydov teaches the method of claim 1. 
Zhang teaches, ‘wherein the base station comprises a macro base station or a master node, and wherein a transmission point comprises a small cell’ (Zhang: Page 8, Par. 15, “FIG. 3 is a schematic diagram of a virtual cell construction scenario in a macro station coverage scenario according to a preferred embodiment of the present invention. As shown in FIG. 3, there are densely deployed Small Cell nodes in the coverage of the macro base station, and each Small Cell node is connected to the macro base station through wired or wireless Backhaul, and the macro base station serves as a node connected to the external network, and the centralized management device (Concentrator) located in the macro base station”; Fig. 3 is reproduced below from the published document).

    PNG
    media_image1.png
    253
    404
    media_image1.png
    Greyscale

Claim 7, 19, 32 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Zhang and Davydov as applied to claim 1 above, and further in view of Yepez et al. (US 2010/0309815 A1), hereinafter “Yepez”.
Claim 7 is for a method in a base station and claim 32 is for a method in a UE performing complimentary functions of the method in Base station of claim 7.  
Regarding claim 7, combination of Zhang and Davydov teaches the method of claim 1. 
Zhang discloses, “The RSRP values of all the received nodes are arranged in descending order, and the sequence numbers are: RSRP1, RSRP2 , … , RSRPM  ,…” (Pg. 11, Par. 3) combined with threshold related teaching, teaches the claim in an implied way.
Zhang discloses about downlink measurement result obtained by the UE by measuring a downlink signal as discussed above but the sorting is done by a controller/manager on the network side.
‘wherein the uplink information comprises a transmission point identifier, wherein the transmission point identifier corresponds to a downlink measurement result greater than a first threshold or a second threshold obtained by the UE by measuring a downlink signal of at least one transmission point, and wherein the uplink information is obtained by the UE by sorting, in ascending order or descending order, transmission point identifiers corresponding to downlink measurement results greater than the second threshold’,
Yepez in the same field of endeavor teaches about sorting the transmission points by the user equipment and discloses the claim, implied by disclosures in claims 6 and 7, “6. The method of claim 1, wherein generating the list of candidates comprises: prioritizing the list of candidates based on a prioritization Scheme; 7. The method of claim 6, wherein the prioritization scheme comprises at least one of type of encryption, signal strength, and data rate”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Yepez with that of Zhang to use variation for some design incentives or other market forces that may dictate the sorting to be beneficial to be performed by the user equipment, instead on the network side. The outcome of the variation could be predicted to be same as the other process.
Claim 32 is rejected based on rejection of claim 7.

Claim 19 is for a method in a base station and claim 44 is for a method in a UE performing complimentary functions of the method in Base station of claim 19.  
Regarding claim 19, combination of Zhang and Davydov teaches the method of claim 1.
Zhang however does not teach, ‘wherein before receiving the uplink information, the method further comprises: sending, by the base station, a first threshold or a second threshold to the UE using configuration signaling; and 
receiving the uplink information by the base station, wherein the uplink information of a transmission point meets the first threshold or the second threshold from the UE’.
As per discussion above in claim 7, the sorting of measurement results is done by Yepez. 
It would have been obvious to a person of ordinary skill in the art to modify the teaching of Zhang and Yepez and come up with the claimed invention by combining the disclosures by Zhang and Yepez to make the report from the UE based on the measurement values exceeding thresholds mentioned in claim 1. This will require the base station to send the threshold values to the UE so that UE may send the report of sorted list according to the results exceeding the thresholds. 
A person of ordinary skill would be motivated to modify the disclosures to lessen the burden of making decision regarding collaborating and transmission set of nodes, which may be in some scenarios useful.  
Claim 44 is rejected based on rejection of claim 19.

Claims 9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Zhang and Davydov as applied to claim 1 above, and further in view of Ekpenyong et al. (US 9,762,372 B2), hereinafter “Ekpenyong”.
Claim 9 is for a method in a base station and claim 34 is for a method in a UE performing complimentary functions of the method in Base station of claim 9.  
Regarding claim 9, Zhang teaches the method of claim 1. 
Zhang teaches, ‘wherein the uplink information comprises an uplink signal received from the UE, and wherein the uplink signal comprises at least one of the following signals: an uplink sounding signal;  an uplink sounding reference signal; an uplink sequence code; or a preamble’ (Zhang: Page 9, Par. 8, “In the preferred embodiment, the control node sends the node-side RS information in the neighboring node list to the UE, and the UE measures the RS strength or RS quality of the node from the list, and then reports the measurement result to the control node”).
Zhang however does not teach, ‘before receiving the uplink information from the UE, the method further comprises, notifying, by the base station, an uplink transmission subframe or an uplink transmission subframe set of the uplink signal using radio resource control (RRC) signaling’.
In the same field of endeavor, Ekpenyong teaches notification to the UE by RRC signaling (Ekpenyong: “A second alternative for using a bitmap to configure CSI reporting is RRC signaling. This method is the most reliable compared to L1 and L2 signaling but it also incurs the most latency in bitmap (re)configuration. The UE is configured by RRC signaling with a bitmap which specifies the subset of the configured DL CCs that CSI should be reported for”).
Ekpenyong also teaches CSI reporting as per uplink grant, (Col. 5, lines 25-31, “periodic CSI is transmitted on the PUSCH when an UL grant coincides in the same subframe with a periodic CSI report. On the other hand, aperiodic CSI feedback on PUSCH is triggered by setting the (1-bit) CQI request field to "1" in the UL grant. Furthermore, aperiodic CSI can be transmitted on the PUSCH with or without UL-SCH data” (Col. 5, lines 25-31).
Combined teachings disclosed above teaches the claim element ‘before receiving the uplink information from the UE, the method further comprises, notifying, by the base station, an uplink transmission subframe or an uplink transmission subframe set of the uplink signal using radio resource control (RRC) signaling’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ekpenyong with that of Zhang to perform measurements by the user equipment after receiving the direction from the network side in a reliable signaling method as discussed above in the teaching of Ekpenyong.
Claim 34 is rejected based on rejection of claim 9.

Claim 18, 22, 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Wen Tong et al. (WO 2015/077619 A2), hereinafter “Tong”.
Claim 18 is for a method in a base station and claim 43 is for a method in a UE performing complimentary functions of the method in Base station of claim 18.  
Regarding claim 18, Zhang teaches the method of claim 1. 
Zhang however fails to expressly teach, ‘wherein the second set is: in a multi-radio resource control (RRC) link mode, wherein at least two transmission points in the second set establish RRC links to the UE; in a single-RRC link mode, wherein one transmission point in the second set establish an RRC link to the UE’. 
Tong in the same field of endeavor teaches, ‘wherein the second set is: in a multi-radio resource control (RRC) link mode, wherein at least two transmission points in the second set establish RRC links to the UE; in a single-RRC link mode, wherein one transmission point in the second set establish an RRC link to the UE’ (Tong: “In an embodiment, the controller assigns one or more of the TPs in the group to provide radio access to the UE”; providing radio access implies establishment of RRC links); or 
‘in a semi-static mode’ (Tong: [0027], lines 3-5, “In an embodiment, the controller dynamically or semi- statically can change the TPs assigned to the logical entity in accordance with at least one of network attributes and UE attributes”), 
‘wherein a transmission point in the second set changes in the first set in a semi-static manner; (Tong: [0027], lines 5-9, “In an embodiment, semi-statically changing the TPs assigned to the logical entity means that the TPs assigned to the logical entity change infrequently. In an embodiment, the TPs assigned to the logical entity change periodically. The controller can make a determination as whether to change the TPs assigned to the logical entity either periodically or in response to changing conditions”; disclosure of Tong teaches semi-static update of the TPs assigned to the logical entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Tong regarding update of the set of nodes of the logical entity  in a semi statically or dynamically  with that of Zhang in changing network conditions as disclosed by Tong above.
Claim 43 is rejected based on rejection of claim 18.

Claim 22 is for a method in a base station and claim 47 is for a method in a UE performing complimentary functions of the method in Base station of claim 22.
Regarding claim 22, Zhang teaches the method of claim 1.
Zhang however fails to teach the claim elements.
Tong, in the same field of endeavor teaches (“In an embodiment, the TPs 304 assigned to a logical entity may be enabled/disabled (e.g., powered on or off) in a distributed manner as determined by a TP's 304 measurement of certain parameters (e.g., UEs 306 covered by the TP) and the communications between TPs 304. Determining which TP 304 should be turned on or off could depend on various factors such as, for example, the UE 306 and TP 304 association relationship, UE 306 distribution, the Quality of Service (QoS) required, energy saving, etc.” ([0037]).
Disclosure by Tong, citing ‘energy saving’, teaches collaboration comprising ‘power collaboration’.
Therefore, it may be concluded that Tong teaches, ‘the method further comprising sending, by the base station, multi-link configuration information to the UE using radio resource control (RRC) signaling, to instruct to instruct the UE to perform multi-link collaboration, wherein the multi-link collaboration comprises random access collaboration or power headroom collaboration’.

 Claim 47 is rejected based on rejection of claim 22.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Zhang and Davydov  as applied to claim 1 above, and further in view of Esmael Hejazi Dinan (US 2013/0077514 A1), hereinafter “Dinan”.
Regarding claim 24, combination of Zhang and Davydov teaches the method according to claim 1.
Zhang however fails to expressly disclose, ‘wherein the uplink transmission comprises random access transmission, scheduling requirement transmission; or buffer status report transmission’.
Dinan, an analogous art also dealing with COMP transmission ([0025-0032]), in the same field of endeavor teaches ‘wherein the uplink transmission comprises random access transmission, scheduling requirement transmission; or buffer status report transmission’ ([0122], lines 12-15, “Since scheduling may be done at the base station, the MAC layer may be responsible for reporting scheduling related information such as UE (user equipment or wireless device) buffer occupancy and power headroom”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Dinan with that of Zhang and Davydov to use MAC layer for scheduling purposes, as disclosed by Dinan, “Buffer status report(s) may be used by a MAC scheduler to assign radio resources for packet transmission from wireless device(s)” (Dinan: [0124], lines 7-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                     /YEMANE MESFIN/                                                                                Supervisory Patent Examiner, Art Unit 2462